Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to amendment filed on 09/22/2022 in which Claims 1-7,9-14 and 16-20 were presented for examination. 
Response to Arguments
Applicant’s arguments, see page 12-20, filed on 09/22/2022, with respect to the rejection(s) of claim(s) 1-7,9-14 and 16-20 under Smith (US 20140259259A1) and Lowson (US4868926A) have been fully considered but they are not persuasive. Applicant’s argument on page 12-19, regarding claims 1,9 and 17, “Smith and Lowson references failed to provide outer strap in order to form outer channel; an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg.”, examiner disagrees. It would be understood by one of ordinary skill in the art, rather it is outer channel or leg receiving channel, there is only one channel on each side of leg pad that the leg can enter. The interior side that is touching the skin of the player’s leg is considered as inner channel or leg receiving channel and outer channel would also be leg receiving channel except it is on the exterior side of the leg of the player. Smith does not disclose an outer strap, however even though Lawson’s leg pad may not function the same way as Smith’s leg pad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg pad (especially to protective panels) of Smith to incorporate the teachings of Lowson by including/adding an outer strap (modifying an outer strap from Lowson) in order to form an outer channel for allowing additional securement and removal of protective leg pad/guard from the leg of the goalie. Since both leg receiving channel and an outer channel (forms by an outer strap) are basically the same channel as explained above, a leg-receiving channel extending at least partially within the outer channel. Therefore, as per newly amended claims 1,9 and 17 of “the medial and lateral protective panels are brought toward each other (by an outer strap) to define an outer channel”, Smith as modified by Lowson shows this limitation (See Annotated Figure below for clarification after modification of Smith and Lowson).

    PNG
    media_image1.png
    616
    609
    media_image1.png
    Greyscale

Therefore, applicant’s arguments are not found persuasive. Dependent claims are rejected at least for depending from a rejected claim.
Applicant’s arguments drawn to amended subject matter are addressed in the rejections below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 9 and 17 recite the limitation “brought toward each other” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description; in paragraph 79 of applicant’s specification cited that “releasably attaching… together” and it is not the same limitation as bringing protective panels towards each other, in fact it doesn’t required to bring protective panels towards each other. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9 and 17 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 17 recite the limitation “brought toward each other” and it is unclear as to if the protective panels are required to bring towards each other to attach. There is no disclosure in the specification as originally filed, which includes the original written description; in paragraph 79 of applicant’s specification cited that “releasably attaching… together” and it is not the same limitation as bringing protective panels towards each other, in fact it doesn’t required to bring protective panels towards each other. Therefore, this limitation is considered as new matters. 
Claims 1 and 17 recite the limitation “the cuff member is urged toward the leg” and it is unclear as to if the cuff member is required to urged toward the leg. There is no disclosure in the specification as originally filed, which includes the original written description; support for “the cuff member is urged toward the leg” and therefore, this limitation is considered as new matters.  

Claim Rejections - 35 USC § 101

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 9, 10, 17 and 19 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claims 1 and 17, the broadest reasonable interpretation of the recitation of “urged toward the leg” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claims 1 and 17, the broadest reasonable interpretation of the recitation of “urged toward the leg” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claim 9, the broadest reasonable interpretation of the recitation of “the cuff member is sandwiched between the leg” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body.
Regarding claims 1, 3, 9, 10, 17 and 19, the broadest reasonable interpretation of the recitation of “conform to a contour of the leg within the leg-receiving channel” is considered to be directed to or encompass human organism. To avoid claim recitations that encompass a human organism, it is recommended to use the phrase "adapted to" or "configured to" when referring to portions of the human body





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20140259259A1) in view of Lowson (US4868926A). 
Regarding claim 1, Smith discloses a leg pad (Figs-1-2, Leg pad 10) adapted for a hockey goaltender having a leg with a knee, a shin, a calf and a foot with an ankle and a forefoot, the leg pad being wearable on the leg to protect the leg, the leg pad comprising: a pad body adapted to be positioned adjacent to a front part of the leg, the pad body comprising an outer side of the leg pad, a medial portion adapted to be positioned adjacent to a medial part of the leg, a lateral portion adapted to be positioned adjacent to a lateral part of the leg, a bottom portion to be positioned adjacent the forefoot and an inner side, adapted to at least partially face the shin (Annotated Fig-2); and a cuff member extending rearwardly from the inner side, the cuff member comprising an upper projection extending from the medial portion of the pad body toward the lateral portion of the pad body and being adapted to be positioned on an upper part of the calf slightly below the knee (Annotated Fig-2, refer to the first circled area which covers an upper part of the wear’s calf) and a lower projection extending from the medial portion of the pad body toward the lateral portion of the pad body and being adapted to be positioned on a lower part of the calf slightly above the ankle (Annotated Fig-2, refer to the second circled area which covers an upper part of the wear’s calf); a lateral protective panel extending rearwardly from the inner side, the lateral protective panel (Fig-1-2, #15 (protective panel)  located on  #13(lateral side) ,⁋-44; lines 1-4) extending along a lateral side of the calf and adapted to at least partially cover the lateral side of the calf; a medial protective panel (Fig-1-2, #15(protective panel) extending rearwardly from the inner side, the medial protective panel extending along a medial side of the calf and being adapted to at least partially cover the medial side of the calf; wherein, in use, the upper and lower projections and a portion of the inner side define a longitudinal leg-receiving channel (Annotated Fig-2) in which the calf is at least partially received, wherein the upper and lower projections at least partially surround the respective upper and lower parts of the calf and wherein the cuff member is shaped and dimensioned to substantially conform to a contour of the leg within the leg-receiving channel to tightly maintain the leg therein while allowing movement of the leg between a standing position and a knelt position (Annotated Fig-2, ⁋-46, line 1 and ¶-45; #17A and #17B cover and contour along the shape of the player’s leg), and wherein the leg-receiving channel extends at least partially within the outer channel (when it is in used, it creates a channel where the leg goes in), at least partially delimited by the medial and lateral protective panels configured in the assembled configuration (Annotated Fig 1 below).  

    PNG
    media_image2.png
    595
    836
    media_image2.png
    Greyscale

Annotated Fig 1 of smith

    PNG
    media_image3.png
    350
    736
    media_image3.png
    Greyscale

Annotated Fig 2 of smith
However, Smith fails to disclose an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels are brought toward each other to define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg; wherein the cuff member is urged toward the leg by the medial and lateral protective panels in the assembled configuration. 
Lowson discloses a protective leg pad having an outer strap (Fig 2, strap #192) to configure the medial and lateral protective panels (left and right foam pad #154 and #156 Col 9; lines 17-27) in an assembled configuration wherein the medial and lateral protective panels are brought toward each other to define an outer channel (Fig 2, when the strap #192 is in use, it creates a channel where the leg goes in; Applicant discloses outer channel 520 containing at least partially the leg-receiving channel 400 on page 16 lines 19-20, and it is noted that when Lowson’s strap 192 defining the outer channel is combined with Smith’s protective panels and leg-receiving channel, the combination results in Lowson’s outer channel containing at least partially the leg-receiving channel of Smith.), the outer strap being configured for affixing the medial and lateral protective panels to the leg. (Fig 2, Strap 192, Col 10, lines 52- 64).
Smith and Lowson are considered analogous art to the claimed invention because they are in the same field of leg protective guards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg pad of Smith to incorporate the teachings of Lowson by including an outer strap in order to form a channel for enabling securing and removal of protective leg pad/guard from the leg of the goalie.
Further Smith as modified discloses wherein the cuff member (Annotated Fig 1 above, #17A and #17B) is urged toward the leg by the medial and lateral protective panels (Fig-1-2, #15) in the assembled configuration (by the straps #192 of Lowson, Fig 2, Col 10, lines 52- 64).
Regarding claim 2, Smith as modified discloses the limitation of claim 1 above and further discloses wherein the cuff member comprises a medial cuff member (Annotated Figure 2 above, cuff member located on medial side of the leg pad) extending rearwardly from a medial portion of the inner side and a lateral cuff member (Annotated Figure 2, cuff member located on lateral side of the leg pad) extending rearwardly from a lateral portion of the inner side, and wherein the medial cuff member comprises the upper and lower projections (Annotated Fig-2 above, refer to circled areas for upper and lower projections), wherein considered in a direction substantially transversal to a longitudinal axis of the leg pad, the medial and lateral cuff members extend between the medial and lateral protective panels (Annotated Fig-2 above).  
Regarding claim 3, Smith as modified discloses the limitation of claim 2, and further discloses comprising an upper attachment member extending from the upper projection toward the lateral cuff member (Annotated Fig 1) and being adapted to connect the upper projection to the lateral cuff member (Annotated Fig-1, refer to the first circled area which covers an upper part of the wearer’s calf); and a lower attachment member (Annotated Fig-1 & 2) extending from the lower projection (Annotated Fig-1 & 2, refer to the second circled area which covers a lower part of the wearer’s calf) toward the lateral cuff member and being adapted to connect the lower projection to the lateral cuff member wherein the medial cuff member (Annotated Fig-1 & 2) comprises a medial side portion extending rearwardly from the medial portion of the inner side, wherein the upper and lower projections extend from the medial side portion, and wherein the medial side portion extends along the lg-receiving channel (Annotated Fig-1 & 2) from a bottom edge to an upper edge along a longitudinal distance (Annotated Fig-1) such that the medial side portion of the medial cuff member and the upper and lower projections at least partially cover the calf (Annotated Fig 1), and the medial and lateral cuff members together conform to the contour of the leg within the leg-receiving channel (Annotated Fig-2, ⁋-46, line 1 and ¶-45; #17A and #17B cover and contour along the shape of the player’s leg).
Regarding claim 4, Smith as modified discloses the limitation of claim 3, wherein the longitudinal distance (Annotated Fig-1) is a first longitudinal distance (Annotated Fig-2(a), L1) and wherein the lateral cuff member extends along the leg-receiving channel (Annotated Fig-1 above, channel) from a bottom edge to an upper edge (Annotated Fig-2(a)) along a second longitudinal distance (Annotated Fig-2(a), L2) such that the lateral cuff member at least partially covers the lateral side of the calf .  

    PNG
    media_image4.png
    764
    752
    media_image4.png
    Greyscale

Annotated Fig 2(a) of Smith

Regarding claim 5, Smith as modified discloses the limitation of claim 4, and further discloses wherein the medial side portion and the upper and lower projections (Annotated Fig-2, refer to circled areas which cover upper and lower part of the wear’s calf) extend along a first transversal distance (Annotated Fig-2(b), T1) such that the medial side portion of the medial cuff member and the upper and lower projections at least partially cover the calf, and wherein the lateral cuff member extends along a second transversal distance (Annotated Fig-2(b), T2) such that the lateral cuff member at least partially covers the lateral side of the calf (Annotated Fig-2(b)).   

    PNG
    media_image5.png
    667
    704
    media_image5.png
    Greyscale

Annotated Fig-2(b) of Smith 
Regarding claim 6, Smith as modified discloses the limitation of claim 3, and further discloses wherein the medial side portion comprises a longitudinal pad extending from the bottom edge to the upper edge and wherein the longitudinal pad comprises a longitudinal flexing zone extending from the bottom edge to the upper edge (Annotated Fig 2 (c), ⁋-40, line 6 and ⁋-42).  

    PNG
    media_image6.png
    509
    814
    media_image6.png
    Greyscale

Annotated Fig 2(c) of Smith
Regarding claim 7, Smith as modified discloses the limitation of claim 2, and further discloses wherein the bottom portion comprises a flat surface extending from the medial portion toward the lateral portion, and wherein the flat surface of the bottom portion extends up to a point where a protuberance or projection is located, wherein said protuberance or projection is adapted to contact a lateral side of the foot and/or of a skate worn by the goaltender (Annotated Fig 2(d), #50, ⁋-45, refer to the circled area on the lateral side for a protuberance or projection which is projecting the lateral side of foot from the channel on the inner side bottom portion of the leg pad ).  
 
    PNG
    media_image7.png
    601
    635
    media_image7.png
    Greyscale

Annotated Fig 2(d) of Smith
Regarding independent claim 9, Smith discloses a leg pad (Fig 1-2, #10) adapted for a hockey goaltender having a leg with a knee, a shin, a calf and a foot with an ankle and a forefoot, the leg pad being wearable on the leg to protect the leg, the leg pad comprising: a pad body adapted to be positioned adjacent to a front part of the leg, the pad body comprising an outer side of the leg pad (Annotated Fig-2 below)a medial portion adapted to be positioned adjacent to a medial part of the leg a lateral portion adapted to be positioned adjacent to a lateral part of the leg a bottom portion to be positioned adjacent the forefoot and an inner side adapted to at least partially face the shin (Annotated Fig-2 below); a cuff member comprising (Annotated Fig-2 below): a medial cuff member extending rearwardly from a medial portion of the inner side (Annotated Fig-2 below, cuff member on the medial side)  and a lateral cuff member extending rearwardly from a lateral portion of the inner side (Annotated Fig-2 below, cuff member on the lateral side), the medial cuff member comprising an upper projection (Annotated Fig-2 below, refer to a circled area which covers the upper part of the wear’s calf) extending toward the lateral cuff member and being adapted to be positioned on an upper part of the calf slightly below the knee and a lower projection (Annotated Fig-2 below, refer to a circled area which covers the lower part of the wear’s calf) extending toward the lateral cuff member and being adapted to be positioned on a lower part of the calf slightly above the ankle ; an upper attachment member (Annotated Fig-1 below) extending from the upper projection (Annotated Fig-1 below) toward the lateral cuff member and being adapted to connect the upper projection to the lateral cuff member; and a lower attachment member (Annotated Fig-1 below) extending from the lower projection toward the lateral cuff member and being adapted to connect the lower projection to the lateral cuff member (Annotated Fig-2 below); and a lateral protective panel extending rearwardly from the inner side, the lateral protective panel (Fig-1-2, #15 (protective panel)  located on  #13(lateral side) ,⁋-44; lines 1-4) extending along a lateral side of the calf and adapted to at least partially cover the lateral side of the calf; a medial protective panel (Fig-1-2, #15(protective panel)) extending rearwardly from the inner side, the medial protective panel extending along a medial side of the calf and being adapted to at least partially cover the medial side of the calf; wherein, in use, the medial and lateral cuff members and a bottom portion of the inner side define a longitudinal leg-receiving channel (Annotated Fig-1, channel) in which the calf is at least partially received, wherein the upper and lower projections (Annotated Fig-1 below), partially surround the respective upper and lower parts of the calf and wherein the cuff member is shaped and dimensioned to substantially conform to a contour of the leg within the leg-receiving channel to tightly maintain the leg therein while allowing movement of the leg between a standing position and a knelt position (Annotated Fig-2, ⁋-46, line 1 and ¶-45; #17A and #17B cover and contour along the shape of the player’s leg), and wherein the leg-receiving channel extends at least partially within the outer channel (when it is in used, it creates a channel where the leg goes in), at least partially delimited by the medial and lateral protective panels configured in the assembled configuration (Annotated Fig 1 below).  
    PNG
    media_image2.png
    595
    836
    media_image2.png
    Greyscale

Annotated Fig 1 of smith (duplicated)

    PNG
    media_image3.png
    350
    736
    media_image3.png
    Greyscale

Annotated Fig 2 of smith (duplicated)
However, Smith fails to disclose an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels are brought toward each other to define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg; wherein the cuff member is sandwiched between the leg and the medial and lateral protective panels in the assembled configuration. Lowson discloses a protective leg pad having an outer strap (Fig 2, strap #192) to configure the medial and lateral protective panels (left and right foam pad #154 and #156 Col 9; lines 17-27) in an assembled configuration wherein the medial and lateral protective panels are brought toward each other to define an outer channel (Fig 2, when the strap #192 is in use, it creates a channel where the leg goes in, Applicant discloses outer channel 520 containing at least partially the leg-receiving channel 400 on page 16 lines 19-20, and it is noted that when Lowson’s strap 192 defining the outer channel is combined with Smith’s protective panels and leg-receiving channel, the combination results in Lowson’s outer channel containing at least partially the leg-receiving channel of Smith), the outer strap being configured for affixing the medial and lateral protective panels to the leg (Fig 2, Strap 192, Col 10, lines 52- 64).

Smith and Lowson are considered analogous art to the claimed invention because they are in the same field of leg protective guards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a leg pad of Smith to incorporate the teachings of Lowson by including an outer strap in order to form a channel for enabling securing and removal of protective leg pad/guard from the leg of the goalie.
Further Smith as modified discloses wherein the cuff member (Annotated Fig 1 above, #17A and #17B) is sandwiched between the leg and the medial and lateral protective panels (Fig-1-2, #15) in the assembled configuration (by the straps #192 of Lowson, Fig 2, Col 10, lines 52- 64). It is understood that a cuff member (17A/17B of Smith) is in between the leg where the leg is entered through the leg receiving channel and medial and lateral cuff member surrounds the leg of the player and the medial and lateral panels are surrounding the cuff member from the outside and affixed by the outer strap (#192 of Lowson) and it is in sandwiched position between the leg and the medial and lateral protective panels (result of the combination of Smith and Lowson).  Regarding claim 10, Smith as modified discloses the limitation of claim 9, and further discloses wherein the medial cuff member comprises a medial side portion extending rearwardly from the medial portion of the inner side (Annotated Fig-2 above, cuff member on the medial side), wherein the upper and lower projections extend from the medial side portion (Annotated Fig-1 above, refer to the circled areas) , wherein the medial side portion extends along the leg receiving channel (Annotated Fig-1 above, Channel) from a bottom edge to an upper edge along a longitudinal distance (Annotated Fig-1 above, a distance between upper edge to bottom edge of a cuff member) such that the medial side portion and the upper and lower projections at least partially cover the calf (Annotated Fig 1 above), and wherein the lower projection comprises the bottom edge and the upper projection comprises the upper edge (Annotated Fig-1 above), and the medial and lateral cuff members together conform to the contour of the leg within the leg-receiving channel (Annotated Fig-2, ⁋-46, line 1 and ¶-45; #17A and #17B cover and contour along the shape of the player’s leg).   
Regarding claim 11, Smith as modified discloses the limitation of claim 10, and further discloses wherein the longitudinal distance  is a first longitudinal distance (Annotated Fig-2(a) above, L1)  and wherein the lateral cuff member extends along the leg receiving channel from a bottom edge to an upper edge along a second longitudinal distance (Annotated Fig-2(a) above, L2)  such that lateral cuff member at least partially covers the lateral side of the calf (Annotated Fig-2(a) above, cuff member on the lateral side).  
Regarding claim 12, Smith as modified discloses the limitation of claim 10, and further discloses wherein the medial side portion and the upper and lower projections extend along a transversal distance such that the medial side portion and the upper and lower projections at least partially cover the calf (Annotated Fig-2(e) below, T). 


    PNG
    media_image8.png
    594
    620
    media_image8.png
    Greyscale

Annotated Fig 2(e) of Smith

Regarding claim 13, Smith as modified discloses the limitation of claim 12, and further discloses wherein the transversal distance is a first transversal distance and wherein the lateral cuff member extends along a second transversal distance such that the lateral cuff member at least partially covers the lateral side of the calf (Annotated Fig-2(b) above, T1 and T2). 
Regarding claim 14, Smith as modified discloses the limitation of claim 10, and further discloses wherein the medial side portion comprises a longitudinal pad extending from the bottom edge to the upper edge and wherein the longitudinal pad comprises a longitudinal flexing zone extending from the bottom edge to the upper edge (Annotated Fig 2(c) above, ⁋-39, line 6 and ⁋-42).  
Regarding claim 16, Smith as modified discloses the limitation of claim 9, and further discloses wherein the bottom portion comprises a flat surface extending from the medial portion toward the lateral portion and wherein the flat surface of the bottom portion extends up to a point where a protuberance or projection is located, wherein said protuberance or projection is adapted to contact a lateral side of the foot and/or of a skate worn by the goaltender (Annotated Fig 2(d) above, #50, ⁋-45, refer to the circled area on the lateral side for a protuberance or projection which is projecting the lateral side of foot from the channel on the inner side bottom portion of the leg pad).  
Regarding independent claim 17, Smith discloses a leg pad (Fig 1-2, #10) adapted for a hockey goaltender having a leg with a knee, a shin, a calf and a foot with an ankle and a forefoot, the leg pad being wearable on the leg to protect the leg, the leg pad comprising: a pad body adapted to be positioned adjacent to a front part of the leg, the pad body comprising an outer side of the leg pad , a medial portion adapted to be positioned adjacent to a medial part of the leg a lateral portion adapted to be positioned adjacent to a lateral part of the leg, a bottom portion to be positioned adjacent the forefoot and an inner side adapted to at least partially face the shin (Annotated Fig-2 below) ; a cuff member (Annotated Fig-2 below) comprising: a medial cuff member extending rearwardly from a medial portion of the inner side (Annotated Fig-2 below, cuff member on the medial side of inner side) and a lateral cuff member extending rearwardly from a lateral portion of the inner side (Annotated Fig-2 below, cuff member on the lateral side of inner side), the medial cuff member comprising an upper projection extending toward the lateral cuff member and being adapted to be positioned on an upper part of the calf slightly below the knee (Annotated Fig-2 below, refer to a circled area)and a lower projection extending toward the lateral cuff member and being adapted to be positioned on a lower part of the calf slightly above the ankle (Annotated Fig-2 below, refer to a circled area); a lateral protective panel extending rearwardly from the inner side, the lateral protective panel (Fig-1-2, #15 (protective panel)  located on  #13(lateral side) ,⁋-44; lines 1-4) extending along a lateral side of the calf and adapted to at least partially cover the lateral side of the calf a medial protective panel (Fig-1-2, #15(protective panel) extending rearwardly from the inner side, the medial protective panel extending along a medial side of the calf and being adapted to at least partially cover the medial side of the calf; wherein, in use, the medial and lateral cuff members, the upper and lower projections and a bottom portion of the inner side define a longitudinal leg-receiving channel (Annotated Fig-2 below, Channel) in which the calf is at least partially received, wherein the upper and lower projections (Annotated Fig-2 below, refer to the circled areas) at least partially surround the respective upper and lower parts of the calf and wherein the cuff member is shaped and dimensioned to substantially conform to a contour of the leg within the leg-receiving channel to tightly maintain the leg therein while allowing movement of the leg between a standing position and a knelt position (Annotated Fig-2, ⁋-46, line 1 and ¶-45; #17A and #17B cover and contour along the shape of the player’s leg), and wherein the leg-receiving channel extends at least partially within the outer channel (Fig 2, when the strap #192 is in used, it creates a channel where the leg does in), at least partially delimited by the medial and lateral protective panels configured in the assembled configuration (Annotated Fig 1 below) and wherein the bottom portion comprises a flat surface extending from the medial portion to the lateral portion (Annotated Fig 2 below, #50, ⁋-45).

    PNG
    media_image3.png
    350
    736
    media_image3.png
    Greyscale

Annotated Fig 2 of smith (duplicated)
However, Smith fails to disclose an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels are brought toward each other to define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg; wherein the cuff member is urged toward the leg by the medial and lateral protective panels in the assembled configuration. 
Lowson discloses a protective leg pad having an outer strap (Fig 2, strap #192) to configure the medial and lateral protective panels (left and right foam pad #154 and #156 Col 9; lines 17-27) in an assembled configuration wherein the medial and lateral protective panels are brought toward each other to define an outer channel (Fig 2, when the strap #192 is in use, it creates a channel where the leg goes in, Applicant discloses outer channel 520 containing at least partially the leg-receiving channel 400 on page 16 lines 19-20, and it is noted that when Lowson’s strap 192 defining the outer channel is combined with Smith’s protective panels and leg-receiving channel, the combination results in Lowson’s outer channel containing at least partially the leg-receiving channel of Smith), the outer strap being configured for affixing the medial and lateral protective panels to the leg. (Fig 2, Strap 192, Col 10, lines 52- 64).
Smith and Lowson are considered analogous art to the claimed invention because they are in the same field of leg protective guards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a leg pad of Smith to incorporate the teachings of Lowson by including an outer strap in order to form a channel for enabling securing and removal of protective leg pad/guard from the leg of the goalie (Col 10, lines 52- 64).
Further Smith as modified discloses wherein the cuff member (Annotated Fig 1 above, #17A and #17B) is urged toward the leg by the medial and lateral protective panels (Fig-1-2, #15) in the assembled configuration (by the straps #192 of Lowson, Fig 2, Col 10, lines 52- 64).
Regarding claim 18, Smith as modified discloses the limitation of claim 17, and further discloses wherein the flat surface extends up to a protuberance or projection adapted to contact a lateral side of the foot and/or of a skate worn by the goaltender (Annotated Fig 2(e) above, #50, ⁋-45, refer to a circled area on the lateral side for a protuberance or projection which is projecting the lateral side of foot from the channel on the inner side bottom portion of the leg pad). 
 	Regarding claim 19, Smith as modified discloses the limitation of claim 17, and further discloses wherein the medial cuff member comprises a medial side portion extending rearwardly from the medial portion of the inner, wherein the upper and lower projections extend from the medial side portion side (Annotated Fig-1 above, refer to the circled areas), and wherein the medial side portion extends along the leg receiving channel (Annotated Fig-1 above, channel) from a bottom edge to an upper edge along a longitudinal distance such that the medial side portion of the medial cuff member side (Annotated Fig-1 above, cuff member on the medial side) and the upper and lower projections at least partially cover the calf and wherein the lower projection comprises the bottom edge and the upper projection comprises the upper edge (Annotated Fig-1 above, refer to the circled areas) and the medial and lateral cuff members together conform to the contour of the leg within the leg-receiving channel (Annotated Fig-2, ⁋-46, line 1 and ¶-45; #17A and #17B cover and contour along the shape of the player’s leg).
Regarding claim 20, Smith as modified discloses the limitation of claim 19, and further discloses wherein the longitudinal distance is a first longitudinal distance (Annotated Fig-2(a) above, L1)  and wherein the lateral cuff member extends along the leg receiving channel from a bottom edge to an upper edge along a second longitudinal distance (Annotated Fig-2(a) above, L2)  such that lateral cuff member at least partially covers the lateral side of the calf  (Annotated Fig-2(a) above, cuff member on the lateral side) and wherein the medial side portion and the upper and lower projections (Annotated Fig-2 above, refer to the circled areas) extend along a transversal distance such that the medial side portion of the medial cuff member and the upper and lower projections at least partially cover the calf (Annotated Fig-2(e) above, T). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 9:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            /SALLY HADEN/Primary Examiner, Art Unit 3732